Title: To Benjamin Franklin from Christian Schneider, 3 April 1782
From: Schneider, Christian
To: Franklin, Benjamin


Sir,
Germantown April 3th. 1782
Your Excellency having been pleased, to advise the Widow Anne Catharine Hacklin at Ebingen in the Dukedom of Würtenberg, that I should pay a certain Sum of money, due from me as Administrator to said Widow, into the hands of Your Excellency’s Son-in-law Mr. Richard Bache at Philadelphia, I have done according to Your Excellency’s Advise, have paid 200 pounds in specie to Mr. Richard Bache, and have received four Receipts of same Tenor and Date, of which, I take the Liberty to inclose No: 2. in this Letter. And having no Oportunity to acquaint said Anne Catharine Hacklin of my procedings, I humbly beseech Your Excellency, to forward the inclosed Letter to said Widow Hacklin at Ebingen in the Dukedom of Würtenberg. I am Your Excellency’s most humble and most obedient Servant
Christian Schneider.
 
Notation: Schneider Christian 3 apl. 1782.
